OLLOCK, J.
Epitomized Opinion
This was an action brought by one Shutrup against 'aporalous for malicious prosecution. Plaintiff con-rnded that Kaporalous falsely and maliciously aused his arrest and confinement in the Trumbull aunty jail. At the time_ the arrest was made de-sndant was engaged in tRe restaurant business in íe city of Warren. On the day in question the laintiff and another person on their way out of íe restaurant were requested to pay for their inners which they had received on the day previous.
. controversy then arose, plaintiff and his eom-anion claiming they had paid as they went out n the previous day. Kaporalous then caused the laintiff to be arrested and brought before the tayor of the city. On the trial or hearing Shutrump as discharged, it appearing that his accuser was dstaken about the non-payment for the meal on íe former occasion. Kaporalous then brought this etion against Shutrump for malicious prosecution, .s the jury found for Kaporalous plaintiff Shut-amp prosecuted error on two grounds: First, that ae verdict was manifestly against the weight. of vidence, and second, error in the charge of the aurt. In sustaining the judgment of the lower aurt, the Court of Appeals held:
1. As the verdict was supported by some evidence, ; cannot be said as a matter of law that it was lanifestly against the weight of evidence.
2. While the court’s charge on the question of íalice was erroneous in some respects, it cannot e said that any positive error of a prejudicial ature was committed, especially where the plaintiff ailed to ask the court to give further instructions a the jury on the question of belief and malice.